

EXECUTION VERSION
 
ASSIGNMENT AND CONSENT
 
This ASSIGNMENT AND CONSENT (this “Assignment and Consent”), dated as of October
20, 2017, is by and among Volt Funding Corp., a Delaware corporation (the
“Company”), Volt Information Sciences, Inc., a New York corporation (“Volt”), as
initial servicer (in such capacity, the “Servicer”), as an originator and as the
performance guarantor (in such capacity, the “Performance Guarantor”), P/S
Partner Solutions, Ltd., a Delaware corporation (“P/S Partner”), VMC Consulting
Corporation, a Delaware corporation (“VMC”), Volt Management Corp., a Delaware
corporation (“Volt Management”; collectively with Volt, P/S Partner and VMC,
each a “U.S. Originator” and collectively, the “U.S. Originators”), Volt Canada
Inc., a Canadian corporation (“Volt Canada” or the “Canadian Originator”;
collectively with the U.S. Originators, each an “Originator” and collectively,
the “Originators”), and PNC Bank, National Association (“PNC”), as the LC Bank,
as the sole LC Participant, as the sole Lender and as the Administrative Agent
(in such capacities, respectively, the “LC Bank”, the “LC Participant”, the
“Lender” and the “Administrative Agent”; collectively, the “PNC Group”). 
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Purchase and Sale Agreements (as defined below) or, if
not defined therein, as set forth in the Receivables Financing Agreement (as
defined below).
 
Background
 
1.          The Company, the Servicer, the Lender, the LC Participant, the LC
Bank and the Administrative Agent are parties to that certain Receivables
Financing Agreement as of July 30, 2015 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Financing
Agreement”).
 
2.          The Company, the Servicer and the U.S. Originators are parties to
that certain Purchase and Sale Agreement, dated as of July 30, 2015 (as amended
by that certain Amendment No. 1 to Purchase and Sale Agreement and Consent,
dated as of August 25, 2017, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “U.S. Purchase and
Sale Agreement”).
 
3.          The Company, the Servicer and the Canadian Originator are parties to
that certain Purchase and Sale Agreement, dated as of July 31, 2015 (as amended
by that certain Amendment No. 1 to the Purchase and Sale Agreement, dated as of
August 25, 2015, as further amended by that certain Amendment No. 2 to Purchase
and Sale Agreement and Consent, dated as of August 25, 2017, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Canadian Purchase and Sale Agreement”; together with the U.S. Purchase and
Sale Agreement, each a “Purchase and Sale Agreement” and together, the “Purchase
and Sale Agreements”).
 

--------------------------------------------------------------------------------

4.          The Company, the Servicer and the Originators have advised the
Administrative Agent of the pending VMC Group Divestiture, which is proposed to
be accomplished by, among other things, the sale by Volt (or by its respective
applicable Affiliates) of all of the equity interests in each of VMC and Volt
Canada.  Such transaction would include, among other things, the following
concurrent steps (the “Concurrent Steps”): (i) VMC would repurchase from the
Company (“Step 1”) all of the Receivables (including, without limitation,
Unbilled Receivables) outstanding at the time of consummation of the VMC Group
Divestiture and that had been originated by VMC and sold by VMC to the Company
under the U.S. Purchase and Sale Agreement; (ii) Volt Canada would repurchase
from the Company (“Step 2”) all of the Receivables (including, without
limitation, Unbilled Receivables) outstanding at the time of consummation of the
VMC Group Divestiture and that had been originated by Volt Canada and sold by
Volt Canada to the Company under the Canadian Purchase and Sale Agreement; (iii)
as part of its sale to Volt Management of the call center business, VMC would
sell to Volt Management (“Step 3”) the Receivables (including, without
limitation, Unbilled Receivables) reacquired under Step 1 that had been
originated by VMC relating to its call center business (such Receivables, the
“Call Center Receivables”); and (d) Volt Management would sell the Call Center
Receivables to the Company pursuant to the U.S. Purchase and Sale Agreement
(“Step 4”).  The Company, the Servicer and the Originators further desire that,
contemporaneously with the foregoing and the PNC Group Release (as defined
below), VMC and Volt Canada each automatically be removed as a party to the
applicable Purchase and Sale Agreement and discharged from any further liability
thereunder or under any other Transaction Document.  It is the intent and
understanding of each of the parties hereto that the sale of the call center
business referenced in Step 3 constitutes a sale of the business as described in
Section 9-109(d)(4) of the UCC.
 
5.          The Company desires that contemporaneously with the VMC Group
Divestiture and the consummation of the Concurrent Steps, and in order to
facilitate the same, the PNC Group release any and all security interest, liens
or other right, title and interest the PNC Group (or any member thereof) may
have in and to the PNC Group Released Assets (as defined below) (the “PNC Group
Release”), which were previously pledged by the Company to the Administrative
Agent under the Receivables Financing Agreement.  In connection therewith, the
Company will comply with the provisions contained herein relating to (i) the
testing for a potential Borrowing Base Deficit at the time and as described in
Section 4 herein, (ii) the mandatory paydown set forth in Section 4 herein,
concurrent with the PNC Group Release, in the event such deficit were determined
to exist, and (iii) the remittance of the VMC Group Divestiture Pay Down Amount
to the Administrative Agent no later than two (2) Business Days after the
receipt by Volt (or any of its Affiliates) of funds from the VMC Group
Divestiture.
 
6.          Notwithstanding anything to the contrary in the Receivables
Financing Agreement or the Purchase and Sale Agreements, the PNC Group desires
to consent to the VMC Group Divestiture, to the Concurrent Steps, and to the PNC
Group Release, all on the terms and subject to the conditions set forth in this
Assignment and Consent.
 
2

--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.          PNC Group Release.
 
(a)          Effective concurrently with the VMC Group Divestiture, and subject
to (i) the satisfaction or waiver (in each case concurrently therewith or prior
thereto) of each of the conditions precedent set forth in Section 7(b) below and
(ii) the payment of the Step 1/Step 2 Repurchase Price (as defined below), PNC,
as the LC Bank, as the LC Participant, as the Lender and as the Administrative
Agent, hereby relinquishes and releases any and all security interest, liens or
other right, title and interest it may have in and to the following
(collectively, the “PNC Group Released Assets”), which thereupon shall cease to
constitute Collateral:
 
(i)          each Receivable (including, without limitation, each Unbilled
Receivable) conveyed in Step 1 or in Step 2;
 
(ii)          all rights to, and obligations under, all Related Security with
respect to such Receivable; and
 
(iii)          all proceeds of the foregoing.
 
For the avoidance of doubt, it is understood and agreed that the foregoing
release shall not also release the Call Center Receivables (including all
Related Security and all proceeds), following the reconveyance of the foregoing
to the Company under Step 4.
 
(b)          Contemporaneously with (or at any time after) the effectiveness of
the lien releases referenced in Section 1(a) above, the Administrative Agent
hereby authorizes the Servicer (or its designee) to file UCC amendment or
termination statements (including for Delaware UCC Filing numbers 2013-1630319,
2013-1630327, 2015-3316170 and 2015-3316220) relating to VMC and corresponding
Personal Property Security Act termination statements (including for the
security interest registered under no. 708948288 at the Ontario PPSA registry
and the security interest registered under no.782915I at the British Columbia
PPSA registry) and province of Quebec discharges and re-assignments (including
for the movable hypothec and registration of assignment of universality of
claims) relating to Volt Canada, in each case, in the form furnished or approved
by counsel to the Administrative Agent.
 
Section 2.          Step 1/Step 2 Repurchases.  Effective concurrently with the
VMC Group Divestiture, and subject to the satisfaction or waiver (in each case
concurrently therewith or prior thereto) of each of the conditions precedent set
forth in Section 7(b) below, the Company hereby respectively sells, assigns and
transfers, without recourse, representation or warranty, to VMC and to Volt
Canada, and each of VMC and Volt Canada hereby respectively purchases and
accepts, as applicable, all of the Company’s right, title and interest in and to
the following (collectively, the “Step 1/Step 2 Repurchase Assets”):
 
(i)          each Receivable (including, without limitation, each Unbilled
Receivable) referenced in Step 1 or in Step 2 that had been originated by such
respective transferee; and
 
(ii)          all rights to, and obligations under, all Related Rights with
respect to such Receivable.
 
3

--------------------------------------------------------------------------------

The consideration to the Company for the foregoing respective conveyances shall
consist of an amount equal to the fair market value (as agreed upon by the
Company and the applicable transferee) of the applicable Step 1/Step 2
Repurchase Assets (such fair market value amount, the “Step 1/Step 2 Repurchase
Price”).  The Step 1/Step 2 Repurchase Price shall be paid in part or in whole
by the forgiveness (or offset) and cancellation of (1) in the case of VMC, the
Subordinated Note, dated July 30, 2015, made by the Company in favor of VMC (the
“VMC Subordinated Note”), (2) in the case of Volt Canada, the Subordinated Note,
dated as of August 25, 2015, made by the Company in favor of Volt Canada (the
“Volt Canada Subordinated Note”; together with the VMC Subordinated Note, each a
“Subordinated Note” and together, the “Subordinated Notes”), and (3) in each
case, as to any applicable remainder, such amount shall be paid in immediately
available funds and for the avoidance of doubt such paid funds shall constitute,
and shall be treated as, Collections for all purposes.
 
In connection with the foregoing, (1) VMC hereby agrees that as a part of the
consideration for the sale of the applicable Step 1/Step 2 Repurchase Assets,
all amounts due and owing under the VMC Subordinated Note shall be forgiven (or
offset) and reduced to $0 and the VMC Subordinated Note shall be deemed canceled
(such process described in this clause (1), the “VMC Subordinated Note Reduction
and Cancellation”), and (2) Volt Canada hereby agrees that as a part of the
consideration for the sale of the applicable Step 1/Step 2 Repurchase Assets,
all amounts due and owing under the Volt Canada Subordinated Note shall be
forgiven (or offset) and reduced to $0 and the Volt Canada Subordinated Note
shall be deemed canceled (such process described in this clause (2), the “Volt
Canada Subordinated Note Reduction and Cancellation”; together with the VMC
Subordinated Note Reduction and Cancellation, each a “Subordinated Note
Reduction and Cancellation” and together, the “Subordinated Notes Reduction and
Cancellation”).  In connection with the Subordinated Notes Reduction and
Cancellation, the parties hereto hereby agree to take any appropriate additional
steps as may be reasonably requested by another party.  For the avoidance of
doubt, the Subordinated Notes Reduction and Cancellation shall be effective
automatically and concurrently with the consummation of Step 1 and Step 2, and
remittance of any applicable immediately available funds shall be made or
provided for concurrently therewith.
 
It is understood and agreed that the Subordinated Notes Reduction and
Cancellation may be made notwithstanding anything to the contrary contained in
the subordination provisions of the Subordinated Notes.
 
Section 3.          Removal of VMC and Volt Canada.
 
(a)          Effective concurrently with the VMC Group Divestiture, and subject
to the satisfaction or waiver (in each case concurrently therewith or prior
thereto) each of the conditions precedent set forth in Section 7(b) below, VMC
and Volt Canada automatically shall be released and discharged from and cease to
be a party to the applicable Purchase and Sale Agreement as an Originator
thereunder and from each other Transaction Document to which it is a party
(including, in the case of Volt Canada, as Sub-Servicer); it being understood
and agreed that, concurrently therewith, (i) Volt Management, as an Originator,
does hereby undertake and assume any and all of VMC’s duties, obligations and
liabilities under the U.S. Purchase and Sale Agreement and the other Transaction
Documents, if any, and (ii) Volt, as an Originator, does hereby undertake and
assume all of Volt Canada’s duties, obligations and liabilities under the
Canadian Purchase and Sale Agreement and the other Transaction Documents, if
any.  After giving effect to such removal and such assumption, (A) neither VMC
nor Volt Canada shall have any further rights, duties or obligations under the
applicable Purchase and Sale Agreement or any other Transaction Document, (B)
Volt, P/S Partner and Volt Management shall be the sole parties remaining as
Originators under the U.S. Purchase and Sale Agreement and (C) other than with
respect to Volt Canada’s duties, obligations and liabilities under the Canadian
Purchase and Sale Agreement and the other Transaction Documents assumed by Volt,
if any, including the provisions therein which expressly survive termination,
the Canadian Purchase and Sale Agreement shall be deemed to be terminated.
 
4

--------------------------------------------------------------------------------

(b)          Notwithstanding Section 3(a) above, each of VMC and Volt Canada
shall continue to have its respective rights (including, without limitation,
their respective right to receive remittance of any payments received by the
Company on account of the Receivables conveyed in Step 1 (except the Call Center
Receivables) and Step 2, and their respective duties and obligations under this
Assignment and Consent.
 
Section 4.          Borrowing Base Deficit.  No later than one (1) Business Day
(but no earlier than five (5) Business Days) prior to the consummation of the
VMC Group Divestiture, the Company (or the Servicer on its behalf) shall deliver
to the Administrative Agent the most recently delivered Interim Report, which
Interim Report also shall include a pro forma calculation to give effect to the
consummation of Step 1, Step 2, Step 3 and Step 4.  In the event that such pro
forma calculation shall reflect the existence of a pro forma Borrowing Base
Deficit, then the Company shall pay, on or prior to the date on which such
Borrowing Base Deficit would first arise and in all cases prior to the PNC Group
Release, a portion of the outstanding Aggregate Capital at such time and/or a
portion of the Adjusted LC Participation Amount, in an aggregate amount equal to
the amount necessary to reduce such Borrowing Base Deficit to zero ($0).  Solely
with respect to such reduction, the parties hereto hereby waive the one (1)
Business Day notice requirement set forth in Section 2.02(d) of the Receivables
Financing Agreement and agree that the Servicer shall make the related payments
under Sections 2.02(d), 3.04 and 3.05 of the Receivables Financing Agreement, as
applicable, in accordance with the preceding sentence (rather than at least one
(1) Business Day after the date of the notice contemplated by such Section
2.02(d)).
 
Section 5.          Consent and Waiver.
 
(a)          Notwithstanding anything to the contrary in the Receivables
Financing Agreement or the Purchase and Sale Agreements (including, without
limitation, Section 6.1(r) of the U.S. Purchase and Sale Agreement and Section
6.1(r) of the Canadian Purchase and Sale Agreement), the Company and the PNC
Group hereby consent to the following, in each case subject to the terms and
conditions contained in this Assignment and Consent (such consent, the
“Consent”): (i) the occurrence of the VMC Group Divestiture, the Concurrent
Steps and the PNC Group Release, and to the transactions contemplated thereby;
(ii) the Company’s repurchase from Volt Management of the Call Center
Receivables as a permitted transaction under the U.S. Purchase and Sale
Agreement; and (iii) the treatment of the Call Center Receivables as Receivables
and as Eligible Receivables for all purposes of the Receivables Financing
Agreement and other Transaction Documents, mutatis mutandis, to the same extent
as such Call Center Receivables would have constituted Receivables and Eligible
Receivables had they been originated by Volt Management.
 
5

--------------------------------------------------------------------------------

(b)          The PNC Group hereby agrees to waive, from the date of the VMC
Group Divestiture through the date that is six (6) months following the VMC
Group Divestiture (such period, the “Waiver Period”), any Event of Default,
Unmatured Event of Default, Termination Event or Unmatured Termination Event
(collectively, the “Applicable Defaults”) arising solely from (i) collections on
any receivables originated by VMC (other than the Call Center Receivables) or by
Volt Canada being deposited or credited to a Lock-Box or Lock-Box Account (such
collections, the “Transitional Collections”) during the Waiver Period and (ii)
notices to applicable Obligors to remit payments elsewhere (notwithstanding
Sections 8.01(o) and 8.02(l) of the Receivables Financing Agreement) (such
waiver, the “Waiver”); provided that the Waiver shall only apply if all
Transitional Collections, which have been deposited or credited to a Lock- Box
or Lock-Box Account, are transferred by the Company or the Servicer to an
account other than a Lock-Box or Lock-Box Account within two (2) Business Days
after the date of such deposit or credit thereof to such Lock-Box or Lock-Box
Account (the “Waiver Condition”); provided, further, that, upon two (2) Business
Days’ prior written notice to the Company, the Administrative Agent may in its
sole discretion shorten such two (2) Business Day period so long as such period
is no more frequent than once each Business Day.  If at any time during the
Waiver Period the Waiver Condition is not satisfied, the Waiver set forth in
this Section 5(b) automatically shall terminate.  The Company and the Servicer
each hereby agrees to transfer the Transitional Collections from a Lock-Box or
Lock-Box Account in accordance with this Section 5(b).  The limited,
transitional commingling in accordance with this Section 5(b) shall constitute
an allowed commingling for purposes of clause (c) of Article IV of the Company’s
restated certificate of incorporation.
 
(c)          Each of the Consent and the Waiver is a one-time consent and
waiver, as applicable, and shall not be construed to (i) be a consent to, or a
waiver of, any Unmatured Event of Default, Event of Default, Unmatured
Termination Event or Termination Event that may currently exist or (except as
expressly permitted hereunder) occur hereafter or (ii) in any way obligate the
Administrative Agent, the LC Bank, an LC Participant or a Lender to consent to
or waive any such other Unmatured Event of Default, Event of Default, Unmatured
Termination Event or Termination Event.  The Administrative Agent hereby
expressly reserves, on behalf of itself, the LC Bank, the LC Participants and
the Lenders, all rights, powers and/or remedies, whether under and with respect
to the Receivables Financing Agreement, the Purchase and Sale Agreements, the
other Transaction Documents and/or applicable law, from and after the end of the
Waiver Period with respect to the Applicable Defaults and during the Waiver
Period if the Waiver Condition is no longer satisfied and otherwise, including,
without limitation, the right to exercise any right or remedy arising on account
of the continuance of an Applicable Default after the end of the Waiver Period
or when the Waiver Condition is no longer satisfied.
 
Section 6.          Status of Ownership Interest and Security Interest.  Without
limiting the generality or effect of Section 2 above, it is understood that,
concurrently with the PNC Group Release as provided in Section 1 above: (a) the
Company is respectively conveying to VMC and Volt Canada the entire ownership
interest the Company may have in and to the Step 1/Step 2 Repurchase Assets; and
(b), to the extent that the Company may be deemed to have had a security
interest (as contemplated by Section 1.5 of the Purchase and Sale Agreements) in
and to the Step 1/Step 2 Repurchase Assets, such security interest is terminated
and released.
 
6

--------------------------------------------------------------------------------

Section 7.          Conditions Precedent.
 
(a)          The effectiveness of the Consent and the Waiver (and Sections 8
through 15 herein as they relate to such Consent and Waiver) is subject to the
satisfaction of all of the following conditions precedent:
 
(i)          The Administrative Agent shall have received a fully executed
counterpart of this Assignment and Consent.
 
(ii)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
 
(iii)          The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement on or
prior to the date hereof, including, to the extent invoiced, payment or
reimbursement of all fees and expenses (including reasonable and documented
out-of-pocket fees, charges and disbursements of counsel) required to be paid or
reimbursed on or prior to the date hereof.  To the extent such fees and other
amounts have not yet been invoiced, the Company agrees to remit payment to the
applicable party promptly upon receipt of such invoice.
 
(iv)          No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing or would result therefrom (other than the matters addressed in the
Consent and the Waiver).
 
(v)          No Termination Event or Unmatured Termination Event, as set forth
in Section 8.1 of the U.S. Purchase and Sale Agreement, shall have occurred and
be continuing or would result therefrom (other than the matters addressed in the
Consent and the Waiver).
 
(vi)          The representations and warranties of the Company and the Servicer
contained in Sections 7.01 and 7.02 of the Receivables Financing Agreement and
the representations and warranties of the Originators contained in Section 5.1
of the U.S. Purchase and Sale Agreement and Section 5.1 of the Canadian Purchase
and Sale Agreement, as applicable, are true and correct in all material respects
(unless such representation or warranty contains a materiality qualification
and, in such case, such representation and warranty shall be true and correct as
made) on and as of the date hereof as though made on and as of the date hereof
unless such representations and warranties by their terms refer to an earlier
date, in which case they shall be true and correct in all material respects
(unless such representation or warranty contains a materiality qualification
and, in such case, such representation and warranty shall be true and correct as
made) on and as of such earlier date.
 
(vii)          The Termination Date has not occurred.
 
(b)          Notwithstanding subsection (a) of this Section 7, (1) reliance by
the Company, the Servicer and the Originators on the Consent and the Waiver (and
Sections 8 through 15 herein as they relate to such Consent and Waiver) and (2)
the effectiveness of this Assignment and Consent including Sections 8 through 15
herein (other than with respect to the Consent and the Waiver and Sections 8
through 15 herein as they relate to such Consent and Waiver) shall be subject to
the consummation of the VMC Group Divestiture and to the satisfaction (or, in
the discretion of the Administrative Agent, waiver), prior to or concurrently
with the consummation of the VMC Group Divestiture, of all of the following
conditions:
 
7

--------------------------------------------------------------------------------

(i)          The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement on or
prior to the date of consummation of the VMC Group Divestiture, including, to
the extent invoiced, payment or reimbursement of all fees and expenses
(including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to such
date.  To the extent such fees and other amounts have not yet been invoiced, the
Company agrees to remit payment to the applicable party promptly upon receipt of
such invoice.
 
(ii)          No Event of Default or Unmatured Event of Default (other than the
matters addressed in the Consent and the Waiver), as set forth in Section 10.01
of the Receivables Financing Agreement, shall have occurred and be continuing
and no Event of Default or Unmatured Event of Default (other than the matters
addressed in the Consent and the Waiver) would result from the removal of VMC or
Volt Canada as set forth in Section 3 herein.
 
(iii)          No Termination Event or Unmatured Termination Event (other than
the matters addressed in the Consent and the Waiver), as set forth in Section
8.1 of the U.S. Purchase and Sale Agreement, shall have occurred and be
continuing and no Termination Event or Unmatured Termination Event (other than
the matters addressed in the Consent and the Waiver) would result from the
removal of VMC or Volt Canada as set forth in Section 3 herein.
 
(iv)          No Termination Event or Unmatured Termination Event (other than
the matters addressed in the Consent and the Waiver), as set forth in Section
8.1 of the Canadian Purchase and Sale Agreement, shall have occurred and be
continuing and no Termination Event or Unmatured Termination Event (other than
the matters addressed in the Consent and the Waiver) would result from the
removal of VMC or Volt Canada as set forth in Section 3 herein.
 
(v)          The representations and warranties of the Company and the Servicer
contained in Sections 7.01 and 7.02 of the Receivables Financing Agreement and
the representations and warranties of the continuing Originators contained in
Section 5.1 of the U.S. Purchase and Sale Agreement and Section 5.1 of the
Canadian Purchase and Sale Agreement, as applicable, are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of the date that the conditions set forth in this
Section 7(b) are satisfied (or in the discretion of the Administrative Agent,
waived) as though made on and as of such date unless such representations and
warranties by their terms refer to an earlier date, in which case they shall be
true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
earlier date.
 
(vi)          The Company (or the Servicer on its behalf) shall have delivered
to the Administrative Agent the Interim Report required under Section 4 herein
and shall have made the payment in respect of any Borrowing Base Deficit
determined thereunder as provided under Section 4 herein.
 
8

--------------------------------------------------------------------------------

(vii)          The Termination Date has not occurred.
 
(viii)          Evidence, in form and substance satisfactory to the
Administrative Agent, respecting consummation of Step 3 and Step 4.
 
(ix)          Evidence of filing (which may be in e-mail form) of a UCC1
Financing Statement (to perfect, for UCC purposes, the conveyance under Step 4)
naming Volt Management as debtor, the Company as assignor secured party, and the
Administrative Agent as assignee secured party, which references as the property
covered thereby “all assets” acquired by Volt Management from VMC in Step 3.
 
Section 8.          Amendment to Receivables Financing Agreement, Etc.
 
(a)          The parties hereto hereby agree that the provisions and
effectiveness of this Assignment and Consent shall apply to the Receivables
Financing Agreement and the Purchase and Sale Agreements and the other
Transaction Documents, as applicable.  This Assignment and Consent is not
intended to be, and shall not be deemed or construed to be, a restatement,
novation or release of any Loan or any Transaction Documents, except as
expressly provided herein.  Except as amended or modified by this Assignment and
Consent and any prior amendments, waivers and consents, the Receivables
Financing Agreement and the Purchase and Sale Agreements remain unchanged and in
full force and effect and are the valid and legally binding obligations of each
of the Company, the Servicer and the Originators in accordance with its terms.
 
(b)          Without limiting the generality of subsection (a) above, and
consistent with the provisions of clause (iii) of Section 5(a) above, effective
concurrently with the VMC Group Divestiture, Volt Management hereby sells,
assigns and transfers, without recourse, to the Company, and the Company hereby
purchases and accepts, all of Volt Management’s right, title and interest in and
to the Call Center Receivables.  Such sale and purchase shall be deemed to be a
sale and purchase under Section 1.1(b) of the U.S. Purchase and Sale Agreement,
mutatis mutandis, and as such also shall be deemed to include the Company’s
purchase of Volt Management’s entire right, title and interest in and to any and
all Related Rights relating thereto.  Without limiting the generality of the
foregoing, Section 1.5 of the U.S. Purchase and Sale Agreement also shall apply
to the conveyances under this subsection (b).
 
(c)          The Performance Guarantor hereby acknowledges and agrees that all
of the provisions of the Performance Guaranty shall remain in full force and
effect and the Performance Guarantor hereby ratifies and affirms the Performance
Guaranty and acknowledges that the Performance Guaranty has continued and shall
continue in full force and effect in accordance with its terms.
 
(d)          This Assignment and Consent is a Transaction Document.
 
9

--------------------------------------------------------------------------------

(e)          Each party hereto hereby agrees to execute such further documents
and take such further actions as may reasonably be requested to give further
effect to the transactions contemplated by this Assignment and Consent.
 
(f)          Without limiting the generality of subsection (e) above, the
Company hereby agrees that it shall (or shall cause its designee to) (i) close
the Lock-Box and the Lock-Box Account at Bank of America, National Association,
Canadian Branch (as further identified on Schedule II to the Receivables
Financing Agreement, (ii) terminate the related Lock-Box Agreement no later than
six (6) months after the date of the VMC Group Divestiture and (iii) provide the
Administrative Agent with evidence of the foregoing in form and substance
satisfactory to the Administrative Agent.
 
Section 9.          Representations and Warranties.  (i) The Company and the
Servicer each represents and warrants to the PNC Group, (ii) each Originator
represents and warrants to the Company, and (iii) each member of the PNC Group
represents and warrants to Volt Management, VMC, Volt Canada and the Company,
that it has the full corporate power and authority to execute and deliver this
Assignment and Consent and to perform its obligations hereunder and that this
Assignment and Consent has been duly and validly executed and delivered by it
and constitutes a legal, valid and binding obligation of such party enforceable
against it in accordance with its terms.
 
Section 10.          Acknowledgment and Consent.  By executing a counterpart
hereto, each of the parties hereto acknowledges and consents to the transfers
and releases, as applicable, contemplated herein.
 
Section 11.          Successors and Permitted Assigns.  This Assignment and
Consent shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  A copy of this
Assignment and Consent shall be given to a successor or permitted assign of the
Administrative Agent.
 
Section 12.          Counterparts.  This Assignment and Consent may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery by facsimile or e-mail of an executed signature page of
this Assignment and Consent shall be effective as delivery of an executed
counterpart hereof.
 
Section 13.          Captions.  The headings of the Sections of this Assignment
and Consent are provided solely for convenience of reference and shall not
modify, define, expand or limit any of the terms or provisions of this
Assignment and Consent.
 
Section 14.          Severability.  Any provision of this Assignment and Consent
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
10

--------------------------------------------------------------------------------

Section 15.          Governing Law.  THIS ASSIGNMENT AND CONSENT (I) OTHER THAN
WITH RESPECT TO THE CANADIAN ORIGINATOR AND THE APPLICABLE STEP 1/STEP 2
REPURCHASE ASSETS RELATED THERETO, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND (II) WITH RESPECT TO THE CANADIAN
ORIGINATOR AND THE APPLICABLE STEP 1/STEP 2 REPURCHASE ASSETS RELATED THERETO,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE
OF QUEBEC AND THE LAWS OF CANADA APPLICABLE THEREIN.
 
(Signature Pages Follow)
 


 
 
 
 
 
 
 
 

 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Assignment and Consent to
be duly executed and delivered by its duly authorized officer as of the date
first written above.
 
 
 
VOLT FUNDING CORP.,
as the Company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Hannon
 
 
Name:
Kevin Hannon
 
 
Title:
Vice President & Treasurer
 
 
 
 
 
 
 
 
 
 
VOLT INFORMATION SCIENCES, INC.,
as a U.S. Originator, the Servicer and the Performance Guarantor
 
 
 
 
 
          By: /s/ Kevin Hannon      Name: Kevin Hannon     Title: Vice President
& Treasurer                  

 
 
 
 
 
 
 
Assignment and Consent (PNC/Volt)
S-1

--------------------------------------------------------------------------------

 

 
P/S PARTNER SOLUTIONS, LTD.,
as a U.S. Originator
                    By: /s/ Kevin Hannon      Name: Kevin Hannon     Title: Vice
President and Treasurer                    
VMC CONSULTING CORPORATION,
as a U.S. Originator
                  By: /s/ Kevin Hannon      Name: Kevin Hannon     Title: Vice
President and Treasurer                    
VOLT MANAGEMENT CORP.,
as a U.S. Originator
                  By: /s/ Kevin Hannon      Name: Kevin Hannon     Title: Vice
President and Treasurer
 
       

 
 
 
 
Assignment and Consent (PNC/Volt)
S-2

--------------------------------------------------------------------------------

 

 
VOLT CANADA INC.,
as a Canadian Originator and a Sub-Servicer
                    By: /s/ Kevin Hannon      Name: Kevin Hannon     Title:
Treasurer        
 
       



 
 




 
 
 
 
 
 
 

 Assignment and Consent (PNC/Volt)
S-3

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                    By: /s/ Eric Bruno      Name: Eric Bruno     Title: Senior
Vice President                    
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and as an LC Participant
                    By: /s/ Eric Bruno      Name: Eric Bruno     Title: Senior
Vice President                    
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                    By: /s/ Eric Bruno      Name: Eric Bruno     Title: Senior
Vice President          



 
 
 
 
 
Assignment and Consent (PNC/Volt)
S-4

--------------------------------------------------------------------------------